—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 15, 1994, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was deprived of his right to a fair trial by the introduction of evidence regarding uncharged crimes. The evidence was admis*645sible to complete the narrative of events and to show the defendant’s motive and intent (see, People v Bowden, 157 AD2d 789; People v Hardwick, 140 AD2d 624; People v Maggio, 137 AD2d 623). The probative value of the evidence clearly outweighed any prejudicial effect and the court gave a proper limiting instruction to the jury (see, People v Bowden, supra; People v Maggio, supra).
The defendant’s remaining contention is without merit (see, People v Gaines, 158 AD2d 540).
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.